TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00074-CV


Crae Robert Pease, Appellant

v.

Federal National Mortgage Association a/k/a Fannie Mae, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, COUNTY COURT AT LAW NO. 1
NO. C-1-CV-11-012006, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


O R D E R

		Appellant Crae Robert Pease filed a petition seeking a writ of prohibition to preclude
the trial court from holding a hearing on the appellee's motion to modify the security necessary to
suspend enforcement of the judgment while the case is pending on appeal.  Pease contends that
the trial court lacks jurisdiction to hold a hearing or modify the security required to supersede
the judgment.
		"[T]he trial court has continuing jurisdiction to . . . (1) order the amount and type of
security and decide the sufficiency of sureties; and (2) if circumstances change, modify the amount
or type of security required to continue the suspension of a judgment's execution."  Tex. R. App. P.
24.3(a).  We therefore deny the appellant's petition.
		It is so ordered October 4, 2012

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin